Per Curiam.
The relators were denied mandamus to compel the respondent to approve a plat of certain lands in the city of Detroit, which was refused by the respondent because portions of the lands platted covered premises which would be within the limits of a public street if said street should be extended according to the plan adopted by the board under section 304 of the city charter. A copy of the provision relied on will be found in the case of Van Husan v. Heames, 91 Mich. 519. That case was before this court twice, upon different plats. The first raised the identical question in this case, and, while unreported, the record shows the following memorandum: “Denied, * * * because relator, under the statute, cannot plat lots within the line of proposed streets. Relative to dedication of streets and alleys not passed upon.”
The order of the circuit court is affirmed.